Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 19, 2022

                                        No. 04-22-00658-CV

                          Michael R. VOORHIES and Norelle Voorhies,
                                         Appellants

                                                  v.

                          TOWN OF HOLLYWOOD PARK, TEXAS,
                                      Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022-CI-02380
                          Honorable Antonia Arteaga, Judge Presiding


                                           ORDER
        The clerk’s record was due on October 14, 2022, but has not been filed. On October 19,
2022, the trial court clerk filed a notification of late record, notifying this court that the clerk’s
record has not been filed because appellants have failed to pay or make arrangements to pay the
clerk’s fee for preparing the record. It is therefore ORDERED that appellants provide written
proof to this court within ten (10) days of the date of this order that either (1) the clerk’s fee has
been paid or arrangements have been made to pay the clerk’s fee; or (2) appellants are entitled to
appeal without paying the clerk’s fee. It is further ORDERED that the clerk’s record must be
filed no later than ten (10) days after the date appellants’ written proof is filed with this court. If
appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).




                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court